Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Mack Craft				:
Application No. 17/248,185			:		Decision on Petition
Filing Date: January 13, 2021			:				
Attorney Docket No. MC2101		:
	
This is a decision on the renewed petition under 37 C.F.R. § 1.78(b) filed September 19, 2021, to restore the right of priority to prior-filed Application No. 62/974,091 filed November 13, 2019.

The petition is granted.

A petition under 37 C.F.R. § 1.78(b) was filed on January 13, 2021.  The Office issued a decision dismissing the petition on July 16, 2021.  The renewed petition was filed on September 19, 2021.  The renewed petition resolves the deficiencies identified in the prior decision.

The requirements set forth in 37 C.F.R. § 1.78(b) have been satisfied, and the right of priority under 35 U.S.C. § 119(e) is restored.

The fact the petition has been granted should not be construed as meaning this application is entitled to the benefit of Application No. 62/974,091.  In order for this application to be entitled to the benefit of the provisional application, all other requirements under 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78 must be met.  Similarly, the fact the corrected Filing Receipt accompanying this decision includes the priority claim to the provisional application should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the provisional application.  The examiner will, in due course, consider the benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

A corrected Filing Receipt, which includes the priority claim to the provisional application, accompanies this decision on petition.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions

Enclosure:	Corrected Filing Receipt